Citation Nr: 0703218	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-16 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as depression, as secondary to service-
connected post gastrectomy syndrome. 

2.  Entitlement to a rating in excess of 20 percent for post 
gastrectomy syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from August 1972 to May 1973.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision.  

The issue of service connection for a psychiatric disability, 
claimed as depression, as secondary to service-connected post 
gastrectomy syndrome is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's post gastrectomy syndrome has been manifested 
by moderate symptoms with less frequent episodes of 
epigastric disorders that could be characterized as severe, 
with diarrhea and mild weight loss; he does not exhibit 
hypoglycemic symptoms, malnutrition or anemia.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but not more, have been 
met for post gastrectomy syndrome.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 
(DC) 7308 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by an August 2002 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claim.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA and private medical records.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

In light of the Board's denial of the appellant's claim for 
peripheral neuropathy of the face, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in While the Board is granting the claim for an 
increased rating for post gastrectomy syndrome, the agency of 
original jurisdiction will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The veteran's post gastrectomy syndrome has been rated under 
DC 7308.  A 20 percent evaluation is warranted for mild 
symptoms with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  38 C.F.R. § 4.114, DC 7308.  A 40 percent 
evaluation is warranted for moderate impairment; with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals, but with diarrhea and 
weight loss.  Id.  A 60 percent evaluation is warranted for 
severe impairment, associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  Id. 

VA afforded the veteran an examination in May 2003, the 
report of which noted the veteran's complaints of constant 
nausea.  The veteran indicated that his normal bowel pattern 
included 4-5 days of diarrhea in which he will have 5 bowel 
movements per day, and then will go about 2-3 days without 
any bowel movements.  Additionally, he indicated that he had 
lost 20 pounds in the past year and his weight was recorded 
as 168 pounds.  

VA treatment records noted chronic nausea, dumping, vomiting, 
epigastric distress, diarrhea, moderate gastritis, and the 
veteran's assertion of weight loss.  Between February 2001 to 
August 2001, the veteran's weight was between 175 pounds to 
178 pounds.      

Based upon the evidence, the Board finds that a 40 percent 
rating for post gastrectomy syndrome is warranted.  The 
evidence has shown moderate symptoms with less frequent 
episodes of epigastric disorders with diarrhea and weight 
loss.  However, a higher rating is not warranted as he has 
not been shown to have severe impairment associated with 
sweating, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  Therefore, the criteria for a 40 
percent rating, but not more, for post gastrectomy syndrome 
have been met. 

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevents 
him from working.  While the evidence has shown that the 
veteran had difficulty with work stressors and had resigned 
from his job, it was not due to his post gastrectomy syndrome 
but rather associated with his mental health issues.  In any 
case, the existing schedular rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the 


point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER

A 40 rating for post gastrectomy syndrome is allowed, subject 
to the regulations governing the award of monetary benefits. 


REMAND

The veteran seeks service connection for a psychiatric 
disability, claimed as depression, as secondary to service-
connected post gastrectomy syndrome.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show: (1) that a current disability exists; and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The veteran is service connected for post gastrectomy 
syndrome.  VA treatment records note extensive treatment for 
recurrent major depressive disorder.  Records show that the 
veteran was hospitalized in 1994 after his divorce and a 
November 2001 hospital admission record noted the veteran's 
contention that had been depressed most of his life.  An 
August 2001 treatment record noted that the veteran's 
depression was compounded by financial difficulty and the 
death of a friend.  In March 2003, a Mental Health clinic 
record noted that major depression was not directly linked to 
stomach problems but definitely worsened his depressive 
symptoms and complicated treatment.  On remand, an 
examination is necessary to clarify whether the veteran's 
depression was caused or aggravated his service-connected 
post gastrectomy syndrome.    

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for a psychiatric 
examination of the veteran to determine 
the extent and etiology of any 
psychiatric disability, claimed as 
depression.  The examiner should review 
the claims folder prior to the 
examination and should indicate on the 
examination report that (s)he has 
reviewed the claims folder.  A copy of 
this Remand should also be provided to 
the examiner.  Any indicated studies 
should be performed.

If a psychiatric disability is found, 
the examiner should specifically opine 
whether it was either (a) caused by or 
(b) aggravated by service-connected post 
gastrectomy syndrome.  If it is found 
that a psychiatric disability has been 
aggravated by the service-connected 
gastrointestinal disability, the 
examiner must specify what permanent 
increase in current psychiatric 
disability is attributable to service-
connected pathology.  The examiner 
should reconcile his/her opinion with 
the 1994 hospital report, November 2001 
admission report, and August 2001 and 
March 2003 clinical reports discussed 
above.  The rationale for all opinions 
should be explained in detail.  

2.	Thereafter, the RO should readjudicate 
the issue on appeal.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


